826 F.2d 1072
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Audrey A. BURNETT, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
Appeal No. 87-3160
United States Court of Appeals, Federal Circuit.
July 14, 1987.

Before RICH, SMITH and NIES, Circuit Judges.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (board) in No. CH831M8610687, sustaining the Office of Personnel Management's decision that $891 of the $2,824.13 owed by the petitioner for overpayment on her retirement annuity would be collected from future payments, is affirmed.

OPINION

2
To qualify for a waiver, the petitioner had to establish that recovery of the money owed would be against equity and good conscience.  See 5 USC 8346(b); 5 CFR 831.1401, 831.1407(b).  Although the petitioner disputes the facts found by the administrative judge concerning her financial position, there is substantial evidence to support the findings that she would not suffer financial hardship if required to repay the debt, see 5 CFR 831.1403(a)(1), 831.1404, that she had not relied on the overpayments to her detriment, see 5 CFR 831.1403(a)(2), and that repayment of the debt would not be unconscionable, see 5 CFR 831.1403(a)(3).


3
The petitioner's suggestion that she might have been treated unfairly is unfounded.  There is no evidence that her case was treated any differently than other cases involving overpayment on retirement annuities.  The administrative judge applied the correct law concerning her debt to the Civil Service Retirement and Disability Fund.  The rules covering repayment of different types of government debts are not relevant.


4
Accordingly, we affirm the the board's decision because it was not arbitrary, capricious, an abuse of discretion, unsupported by the evidence, or otherwise not in accordance with law.  See 5 USC 7703(c).